McCarthy, J.
Appeal from a judgment of the Supreme Court (Demarest, J.), entered January 7, 2010 in St. Lawrence County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review an administrative agreement entered into between petitioner and respondent Chip Morris.
While petitioner was a student at respondent State University of New York at Potsdam, he was charged with violating the school’s disciplinary code. After he resolved the charges through an administrative agreement, he challenged the school’s procedures and sought to modify or annul the agreement. His administrative appeal was unsuccessful, leading him to commence this CPLR article 78 proceeding, which Supreme Court dismissed. Petitioner appeals.
Petitioner graduated in May 2010 and the school never enforced the sanction against him. Because the parties are no longer involved in any actual controversy and petitioner’s rights will not be directly affected by any determination this Court could render, this appeal is moot (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-714 [1980]; Matter of Goodman v Crew, 239 AD2d 578, 578-579 [1997]). The exception to the mootness doctrine does not apply, requiring us to dismiss the appeal (see Matter of Hearst Corp. v Clyne, 50 NY2d at 714-715; Matter of Cornelius v City of Oneonta, 71 AD3d 1282, 1285 [2010]).
Lahtinen, J.P., Kavanagh and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.